Title: To George Washington from Benjamin Lincoln, 6 February 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Feby 6th 1788

The convention this evening ratified the constitution. present three hundred and fifty five members One hundred & Eighty seven Yeas & one hundred & sixty eight Nays 19 majority in favor of the adoption.
As I mentioned to you in my last the spirit which operated the last winter had its influence in the appointment of members for the convention and was a clog upon us through the whole business, to this source may be ascrib⟨ed⟩ the great opposition we have experienced through the long debates, and the smallness of the majority. I hope the neighbouring States will consider this and not suffer it to weigh in their decisions.
Yesterday there was a motion for an adjournment which cost us the whole day[.] Upon the question at evening there were about 100 Majority against it this was a damper upon the opposition and they had little hope after. When this evening the question went against them some of the leaders arose and assured the convention that they were convinced that the debates had been conducted with fairness and candor and that they should return with dispositions to satisfy the minds of their constituents and to preserve the peace & order of the people at large I hope and trust they will and that ⟨we⟩ shall soon enjoy the blessings of ⟨a⟩ good government.
I shall continue to write to your Excellency whilst any thing relative to this great subject shall turn up here worthy your notice—forgive the haste ⟨or⟩ the post office will be shut and believe me with the sincerest esteem & regards I am my Dr General your affectionate Servant

B. Lincoln


Upon the issue of the question every demonstration of joy was discoverd among the people.

